Title: To James Madison from Jacob Wagner, 3 August 1801
From: Wagner, Jacob
To: Madison, James


Dear sir
Dep. State, 3 Augt. 1801.
I have the honor to enclose you various letters, some of them merely for your information, and others which will perhaps require answers. Among them are the three letters you received from Mr. Thornton, with sketches of answers, I have drafted. They seemed to me to present a fit, if not a necessary occasion of explaining to him our right to admit French privateers and prizes to an equal footing with those of Great Britain. At least I am satisfied that we cannot avoid the decision much longer, and it is so important, that it will be convenient to take it up as early as possible for consideration. You will notice at the end of Mr. Thornton’s letter of the 23rd. July a promise to communicate to us further information respecting the prize at Boston, which will serve as a cover for any delay that may be necessary in making the decision.
By the next post I shall send you some topics to enter into a letter for Mr. Pinckney, to be forwarded by Mr. Brown.
I have made a memorandum on the letter from George Helmbold which shews the footing on which the printing of the laws stands in Pennsylvania. I think the idea of printing the laws in german in one of the papers in Pennsylvania, an important one. The legislature of that State prints its journals in German as well as in English; and I am not certain, whether the laws of the State are not also printed in the same manner.
I was much mortified on receiving Mr. Kingston’s letter to learn that Mr. Stevens, the Agent at New York, had chartered for Tunis, a vessel not entitled, according to former decisions, to a Mediterranean passport. Mr. Gallatin however consented to give her a pass limited to the voyage, on condition of Kingston’s executing an instrument by which the payment of the remainder of the freight is made to depend on the surrender of the pass at the conclusion of the voyage. With respect to his proposal of an immediate advance of the remainder of the freight, I wrote him, that it was inexpedient and inadmissible, as the ship might not earn the whole freight, and it is indecorous in a public Agent to enter into such a complex mercantile operation, as would be the insurance he offers against the risk of the freight not being earned. I promised to consult you whether you would not consent to refer the question whether any and what demurrage is due for the detention of the vessel after her loading was completed, to the same two merchants (one of them the Navy Agent) who fixed the terms of the affreightment.
I have been constrained to trouble you with some more sea-letters, and shall do the like by the next mail.
A number of newspapers, which I have selected from the mass, accompanies this. If you wish for any other, I beg you to intimate it.
I also enclose a draft of a letter to the Secretary of the Treasury respecting the Beguine, the subject of one of Mr. Thornton’s complaints.
Nothing further occurring to me at present, I have only to express my hope that your journey has been agreeable, and the sentiments of high respect, with which, I have the honor to be sir, your most obed. servt.
Jacob Wagner
 

   RC (DLC). Docketed by JM.


   Besides Edward Thornton’s letter to JM of 23 July, Wagner presumably enclosed the chargé’s two messages of 24 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:463, 473–74, 475). Wagner’s draft replies have not been found. On Wagner’s influence as chief clerk, see Cunningham, Process of Government under Jefferson, pp. 94–96.


   Wagner occasionally referred to Charles Pinckney’s secretary John Graham as “Mr. Brown.” See Wagner to JM, 10 Aug. 1801, where JM interlined the name “Graham” above “Brown” on the RC, and JM to Jefferson, 23 Sept. 1801. For more on Graham, who was a cousin of State Department clerk Daniel Brent, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:279 and n. 8; Leonard D. White, The Jeffersonians: A Study in Administrative History, 1801–1829 (New York, 1956), p. 372.


   Neither Wagner’s memorandum nor Helmbold’s letter (calendared in PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:488) has been found. Publisher of the Neue Philadelphische Correspondenz between 1798 and 1800, Helmbold unsuccessfully sought a federal appointment from Jefferson in the spring and summer of 1801. In mid-June his Concise Account of the Life of Thomas Jefferson, President of the United States (Philadelphia, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 335) appeared (Helmbold to Jefferson, 3 and 7 Apr. and 7 Aug. 1801 [DNA: RG 59, LAR, 1801–9]; Philadelphia Aurora General Advertiser, 28 June 1801; Brigham, History and Bibliography of American Newspapers, 2:926–27).


   Letter not found.


   Though owned by Philadelphian Stephen Kingston, the Peace and Plenty was a foreign-built vessel and ordinarily would not have qualified for an American Mediterranean pass. Gallatin explained his decision to the president the same day Wagner wrote, and Jefferson approved it (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:221, 331, 347; Stephen Kingston to Gallatin, 10 Aug. 1802, reproduced in Papers of Gallatin [microfilm ed.], reel 7; Gallatin to Jefferson, 3 Aug. 1801, Jefferson to Gallatin, 7 Aug. 1801 [DLC: Jefferson Papers]).


   Wagner’s draft has not been found, and no letter from either JM or Wagner to Gallatin about the Beguine has been found. Gallatin wrote the collector of Boston for information about the Beguine on 4 Aug. 1801 (see Gallatin to JM, 20 Aug. 1801, and n.).

